Case: 16-13604   Date Filed: 02/24/2017   Page: 1 of 2


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-13604
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:13-cr-00035-SDM-EAJ-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus


WENDELL CARSON, III,

                                                         Defendant-Appellant.
                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (February 24, 2017)

Before HULL, WILSON and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 16-13604    Date Filed: 02/24/2017   Page: 2 of 2


      Donna Lee Elm, appointed counsel for Wendell Carson, III, in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Carson’s revocation of supervised release and sentence are

AFFIRMED.




                                         2